Citation Nr: 1038942	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for intracranial aneurysm, 
including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1976 and various periods in the Texas Army National Guard on 
active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2005, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the hearing 
is of record.  

The Veteran's claims for service connection for asthma and 
intracranial aneurysm were originally denied in unappealed rating 
decisions in July 2002 and February 2004, respectively.  
Ordinarily, new and material evidence would be required to reopen 
these claims.  38 U.S.C.A. § 5108 (West 2002).  Under the 
provisions of 38 C.F.R. § 3.156(c)(1), however, when VA receives 
relevant service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the prior decision without the need for new 
and material evidence.  Evidence added to the record since the 
2002 and 2004 decisions, and discussed in greater detail below, 
includes service department records from the Texas National Guard 
that are relevant to the claims.  The Board will therefore review 
these claims on a de novo basis.

The case was previously remanded in March 2008.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Gout did not have its onset during active service or result 
from disease or injury in service.

2.  Hypertension did not have its onset during active service or 
result from disease or injury in service.

3.  Intracranial aneurysm did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gout 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for 
intracranial aneurysm have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A). 
Reserves include the National Guard.  38 U.S.C.A. § 101(26), 
(27).

Thus, with respect to the Veteran's Army National Guard service, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.


The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In May 2007, the RO issued a formal finding that the Veteran's 
complete service treatment records are unavailable.  In cases 
where records once in the hands of the government are lost, there 
is a heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Therefore, the analysis of the appellant's claim has been 
undertaken with this heightened obligation in mind.  However, the 
threshold for allowance of a claim is not lowered and the need 
for probative medical nexus evidence causally relating the 
current disability at issue to service is not eliminated.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  The presumed loss or 
destruction of Government records does not create an "adverse 
presumption" against the Government.  Jandreau, 492 F.3d at 
1372.   

A.  Gout

Post-service medical treatment records show that the Veteran had 
been diagnosed as having gout.  Therefore, the first requirement 
for service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds that 
the competent evidence from service does not show that his gout 
had its onset in service or during ACDUTRA.  

The available service treatment records show that the Veteran had 
a normal physical examination in July 1977.  

Post-service treatment records show that the Veteran was treated 
for gout in October 2001 and July 2004.  The record also contains 
statements from National Guardsmen who served with the Veteran 
stating that they recalled that the Veteran was diagnosed as 
having gout in his right foot in April 1999 during Army National 
Guard training in Grafenwöhr, Germany.  

During the October 2005 hearing, the Veteran stated that he was 
in Germany on active duty in 1998 or 1999 for about two weeks.  
After about four days in Germany, his big toe on the right foot 
began to hurt and swell.  He was treated by a military physician 
in Germany and was diagnosed as having gout. 

In October 2009, the Veteran was afforded a VA examination.  The 
Veteran reported that he had recurrent severe pain, swelling, and 
inflammation of the great toe of both feet that began in April 
1999 while starting on active duty with the Army National Guard 
in Germany.  Prior to that time, he did not experience any 
symptoms associated with gout in his feet.  Following a review of 
the claims file and physical examination, the Veteran was 
diagnosed as having gout.  The examiner explained that gout 
occurs when urate accumulate around the joint causing 
inflammation and intense pain of a gout attack, which occurs over 
a long period of time.  The examiner opined that the Veteran's 
gout was not likely caused by or the result of his spending two 
weeks on active duty with the Army National Guard in Europe as 
the condition was likely a chronic condition that was insidious 
in onset and development over a longer period of time.  The 
examiner explained that given the history and lack of substantial 
documentation as to the diagnosis, previous evaluations, previous 
laboratory data, or treatment, the Veteran's condition was less 
likely than not related to his period of active service with the 
Army National Guard in Europe in April 1999.  

Based on a review of the evidence of record, the Board finds that 
there is no competent medical evidence of record showing that the 
Veteran's gout had its onset during active service or is related 
to any in-service disease or injury.  Private and VA medical 
treatment records regarding gout make no mention of any link 
between this condition and service.  Furthermore, the VA examiner 
provided a definitive opinion that the Veteran's current 
disability was not related to active service.  The examiner also 
provided an in-depth rationale and cited to specific evidence in 
the file as support for his opinion.  Considering the Veteran's 
reported history that the symptoms began while he was on active 
duty in Germany, the examiner explained that gout begins to 
develop before symptoms are manifested and, therefore, did not 
have its onset during the Veteran's duty in Germany.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Therefore, although the symptoms 
of the Veteran's gout appeared during active duty, the evidence 
of record does not support that the condition had its onset at 
that time.  As such, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.


B.  Hypertension

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having hypertension.  Therefore, the first 
requirement for service connection for this claim, the existence 
of a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

Following a careful review of the record, the Board finds that 
the competent evidence from service does not show that his 
hypertension had its onset in service or during ACDUTRA.  

The available service treatment records show that the Veteran had 
a normal physical examination in July 1977.  There is no 
indication that the Veteran's blood pressure was elevated during 
active service.

The first post-service record of the Veteran having high blood 
pressure was during VA treatment in September 2002.  

During the October 2005 hearing, the Veteran stated that around 
the time that he suffered an aneurysm, which was in August 2001, 
he went in to have his vitals checked and the physician informed 
him that his blood pressure was high.  

Although the record lacks a portion of the Veteran's service 
treatment records, a review of the available records does not 
show any complaints or treatment for high blood pressure during 
active service.  As previously stated, the Veteran's physical 
examination in July 1977 showed no abnormalities, including 
normal blood pressure.  

Furthermore, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of 
hypertension after service separation as the first record of high 
blood pressure was in September 2002.  The Veteran also stated 
that the first abnormal blood pressure readings that he recalled 
were approximately in 2001.  There is no evidence of record that 
the Veteran had abnormal blood pressure or a diagnosis of 
hypertension prior to that time.  In fact, VA treatment records 
following service do not report any abnormal blood pressure 
readings.  Thus, the onset of the Veteran's hypertension was 
approximately 25 years following separation from active service.  
The long time lapse between service and any documented evidence 
of a diagnosis can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the 
foregoing reasons, continuity of symptomatology has not been 
established, either by the clinical record or by the Veteran's 
own statements.  

Moreover, review of the evidence of record shows that there is no 
competent medical evidence of record showing that the Veteran's 
hypertension had its onset during active service or active duty 
in the National Guard, or is related to any disease or injury 
incurred during service or active duty for training.  Private and 
VA medical treatment records regarding hypertension make no 
mention of any link between this condition and service or active 
duty.  

Finally, the evidence does not show that the Veteran was 
diagnosed with hypertension within one year following his 
separation from service in January 1976.  This disability was not 
diagnosed until many years after service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As previously discussed, evidentiary presumptions do not extend 
to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71.  Although 
the Veteran's hypertension was manifested within one year of 
active duty for training, service connection may not be granted 
on a presumptive basis.  Therefore, as there is no competent 
evidence of record showing that hypertension was incurred as a 
result of the Veteran's active duty for training, service 
connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

C.  Aneurysm

Post-service medical treatment records show that the Veteran had 
been diagnosed as having an intracranial aneurysm.  Therefore, 
the first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

Following a careful review of the record, the Board finds that 
the competent evidence from service does not show that his 
intracranial aneurysm had its onset in service or during ACDUTRA.  

The available service treatment records show that the Veteran had 
a normal physical examination in July 1977.  

Post-service private treatment records show that in August 2001, 
the Veteran was hospitalized following an aneurysm involving the 
tip of the basilar artery.  Subsequent VA treatment records show 
that the Veteran has been diagnosed as having post-operative 
chronic daily headaches.  

An April 2005 report of investigation of line of duty and 
misconduct status noted that stress induced aggravation from the 
previous aneurysm was determined as having been "not in line of 
duty."

During the October 2005 hearing, the Veteran stated that his 
civilian occupation was truck driving.  One day he came home to 
sleep and did not wake up.  His wife found him in bed and called 
911.  He stated that this event did not occur during active duty.  

Although the record lacks a portion of the Veteran's service 
treatment records, a review of the available records does not 
show any complaints or symptoms for an aneurysm during active 
service.  As previously stated, the Veteran's physical 
examination in July 1977 showed no abnormalities.  

Furthermore, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience any symptoms of an aneurysm after 
service separation until the hospitalization in August 2001.  
Thus, the onset of the Veteran's aneurysm and resulting headaches 
was approximately 25 years following separation from active 
service.  The long time lapse between service and any documented 
evidence of a diagnosis can be considered, along with other 
factors, as evidence of whether an injury or disease was incurred 
in service which resulted in any chronic or persistent 
disability.  See Maxson, 230 F.3d at 1330.  For the foregoing 
reasons, continuity of symptomatology has not been established, 
either by the clinical record or by the Veteran's own statements.  

Moreover, review of the evidence of record shows that there is no 
competent medical evidence of record showing that the Veteran's 
aneurysm had its onset during active service or active duty in 
the National Guard, or is related to any disease or injury 
incurred during service or active duty for training.  Private and 
VA medical treatment records regarding the aneurysm make no 
mention of any link between this condition and service or active 
duty.  

The Veteran also claims that his aneurysm may have been caused by 
his diagnosed hypertension, for which he is claiming service 
connection.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The claim for service connection on a secondary basis, however, 
must also be denied as a matter of law since the Veteran has been 
denied service connected for hypertension in this decision.  See 
38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also 38 C.F.R. § 3.159(d).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

No further action is necessary to comply with VA's duties to 
notify and assist the Veteran for the issue of entitlement to 
service connection for intracranial aneurysm as secondary to 
hypertension because the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Complete notice for the remaining issues was sent in March 2008 
and the claims were readjudicated in a March 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  The Veteran was also 
afforded a physical examination for the issue of service 
connection for gout.  Regarding the claims for hypertension and 
aneurysm, VA need not obtain an examination as the evidentiary 
record does not show that the Veteran's disabilities may be 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for gout is denied.

Service connection for hypertension is denied.

Service connection for intracranial aneurysm, including as 
secondary to hypertension, is denied.


REMAND

Private medical records shows that the Veteran was first 
diagnosed as having asthma prior to entering active service in 
September 1959 following a cold.  The Veteran reported during the 
October 2005 hearing and during VA and private treatment that his 
childhood asthma was allergy induced.  The available service 
treatment records do not show that the Veteran had any occurrence 
of asthma during service.  The first record of asthma was 
following separation during active duty for training in June 
1978.  A November 2002 Statement of Medical Examination and Duty 
Status Report stated that the Veteran had shortness of breath 
during tank maneuvers in June 1978 and was put on light duty that 
evening and found that the Veteran's asthma was incurred in the 
line of duty.  Following the June 1978 incident, the Veteran has 
been treated for asthma.  During VA treatment in April 1992, the 
Veteran was found to have exercise-induced asthma and a P2 
profile was recommended with no running during active duty for 
training.

The record shows that the Veteran had various periods in the 
Texas Army National Guard on ACDUTRA and was on ACDUTRA when he 
had his first post-childhood asthma attack.  The record does not 
contain, however, the specific dates that the Veteran served on 
ACDUTRA.  Therefore, the RO should verify the complete dates and 
types of the appellant's service.  The National Personnel Records 
Center (NPRC) and/or any other indicated agency should also be 
contacted for any and all records verifying service.  Thereafter, 
a VA medical opinion should also be obtained to determine whether 
the Veteran's current asthma was incurred or aggravated during 
ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request verification of the complete 
dates and types of the Veteran's service, 
i.e., whether it was active duty, active 
duty for training, inactive duty training, 
or active duty for special work.  Complete 
copies of the Veteran's service personnel 
records should also be obtained.

2.  Schedule the Veteran for an appropriate 
VA examination, by an examiner who has not 
previously examined him, to determine 
whether the current nature and likely 
etiology of his asthma.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a) Are the Veteran's diagnoses of asthma 
incurred during childhood that is due to 
allergies and asthma incurred as an adult 
that is exercise induced the same disease?

(b) If the answer is yes, does the evidence 
show that the preexisting condition was 
clearly and unmistakably show that the 
preexisting asthma was not aggravated by 
service or that any increase in disability 
was due to the natural progression of the 
disease?  

(c) If the answer is no, is it at least as 
likely as not that the current asthma had 
its onset during ACDUTRA?  

A rationale for all opinions expressed 
should be provided.  

3.  Readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to the claim 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


